NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



KORI HARRELSON,                               )
                                              )
             Appellant,                       )
                                              )
v.                                            )         Case No. 2D14-2597
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed July 24, 2015.

Appeal from the Circuit Court for
Manatee County; John F. Lakin, Judge.

Howard L. Dimmig, II, Public Defender,
and Alisa Smith, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



BLACK, Judge.


             In this Anders1 appeal, we affirm Kori Harrelson's convictions and

sentences without comment. However, we remand for correction of a scrivener's error



             1
                 Anders v. California, 386 U.S. 738 (1967).
in Harrelson's written sentence in case number 09-CF-000482. See Rivera v. State,

117 So. 3d 449, 449 (Fla. 2d DCA 2013). Though the transcript of the plea and

sentencing hearing reflects that the court sentenced Harrelson to five years'

imprisonment for aggravated assault with a firearm pursuant to the negotiated plea

agreement, the written sentence reflects a sentence of ten years' imprisonment.



             Affirmed; remanded with directions.


NORTHCUTT and BADALAMENTI, JJ., Concur.




                                          -2-